The appellant, claiming to be the widow of John W. Harris, a colored laborer who was killed while in the employ of R.P. Dobson Co., appeals from a judgment of the Superior Court of Baltimore City, which affirmed the order of the State Industrial Accident Commission, denying compensation to her and her infant child. The commission found that the death was not caused by an accident arising out of and in the course of the deceased's employment, and that he had been guilty of wilful misconduct causing the accident. The court below, on appeal, found against the *Page 74 
claimant solely on the ground of wilful misconduct by the deceased.
Harris was employed by Dobson  Co.'s foreman on Saturday, February 2d 1925, in connection with the construction of a building in Baltimore City, and put to work at digging a ditch for pipes. He worked part of Saturday. The foreman then told the men at the ditch not to go back into it on the Monday following until it was shored up. The foreman and one workman, Powell, testified that he told the men to wait until he himself came and shored it up, and another workman, Manley, testified that the order was merely not to go into the ditch until it was shored up. The ditch was then ten or fifteen feet deep. On Monday morning, at 7:30 o'clock, when Harris and the two other men came to work, there was no one there to give orders, or to shore the ditch up, and not knowing what else to do, Harris and Manley resumed digging in the ditch, as usual, one man digging from the bottom, and the other piling the earth up on top. The third workman, Powell, testified that he refused to go in, and repeated the foreman's order to the others. Harris replied that he had nothing else to do, and went in. Powell was then called away to other work. Harris worked on top for a while, and then, exchanging places with Manley, went below. At this time Manley expressed to a plumber on the job some apprehension about working in the ditch without the shoring, and the plumber went to get lumber and a saw for it. While he was away, dirt fell in on Harris and crushed him so that he died shortly after.
The first objection presented on this appeal is to the refusal of certain issues prepared and submitted by the appellant, and the granting of others submitted by the employer and insurer. The two sets of issues present exactly the same questions, the differences being in phraseology; and the preference of the appellee's forms seems to us to have been without any prejudice to the appellant. There is no error to be corrected in this respect, therefore. *Page 75 
The second exception is to the action of the court below on the prayers for rulings of law. We find it unnecessary to consider any of the rulings other than those relating to the issue of wilful misconduct of the deceased, for it seems to us that the rulings of law with respect to that issue were correct, and the finding of fact on the issue against the claimant being a complete bar to her claim, the affirmance below of the order of the commission denying compensation must be affirmed here, irrespective of any possible error in rulings on other issues. By the granting of her third prayer, as modified by the court, the claimant was declared entitled to recover, on other facts subsequently found by the court "unless the court, sitting as a jury, further finds that by his own wilful misconduct, the said John W. Harris intended to place himself in a position whereby he might expect to meet with injury or death, and in carrying out such intention, met his death as the result of the injuries received by him." And, again, the court declared, by granting the appellant's sixth prayer with modifications, that if it were found that on returning to work Monday morning Harris did not wait as ordered by the foreman on Saturday, but worked in the ditch and was killed by the caving in, still, "Rachael E. Harris is entitled to compensation, unless the court, sitting as a jury, further finds that the failure to follow said instructions constituted such wilful misconduct on the part of the deceased, John W. Harris, as to show that he intended thereby to place himself in such a hazardous position that injury or death might result as the reasonable consequence of his act." And the court refused to declare, as prayed in the appellant's seventh prayer, that there was no evidence legally sufficient to show wilful misconduct on Harris' part, and, at the same time refused to declare, on the appellee's prayer, that wilful misconduct was shown by uncontradicted evidence. On other prayers of the appellees the burden of proof upon the claimant, especially in view of the finding of the commission on this issue adverse to her claim (Code, art. 101, sec. 56), was properly stated. *Page 76 
The meaning of the term "wilful misconduct" in the statute has been considered by this Court in earlier cases. Baltimore CarFoundry Co. v. Ruzicka, 132 Md. 491; Beasman v. Butler,133 Md. 382. As was stated in the opinions in those cases, not all violations of rules or orders amount to wilful misconduct which, under the statute, disentitles an injured workman to compensation. Few operations, perhaps none, can be carried out in strict accordance with rules and orders; some departures in practice are inevitable. And we must assume that the Legislature had this in mind, and did not intend to deny compensation for injuries resulting from such ordinary departures. The very words "wilful misconduct," in their general acceptation, mean something else. The distinction has been variously expressed, but while the expressions are helpful, we are not prepared to accept any of them as giving final definitions. We must, of course, avoid restricting the words of the statute by explanations adopted in particular cases. That wilful misconduct may consist in disregard of rules or orders, has been decided in many cases. BaltimoreCar Foundry Co. v. Ruzicka, supra; authorities collected in 23 A.L.R. 1168, and 26 A.L.R. 166. But there must be something more than thoughtlessness, heedlessness or inadvertence in it. There must be, at least, a wilful breach of the rule or order.Baltimore Car Foundry Co. v. Ruzicka, supra; Gonier v. ChaseCo., 97 Conn. 46, 57; Mancini v. Scovill Mfg. Co.,98 Conn. 591. Of course, there may be cases in which the breach is so clearly one that does not come within the meaning of the statute, that the court, construing it, must exclude the particular case from it, as a matter of law. Baltimore Car Foundry Co. v.Ruzicka, supra. But where it is not so clear, the question must be decided as one of fact. And under the statute, section 56, the decision of the commission on the point is taken, prima facie,
to be correct.
There was evidence here that the workman who was killed went into the ditch after having been twice warned not to do so until it was shored up. When he came to work *Page 77 
it had not been shored up, there was no one there to shore it up, and no one to give him orders. And, according to all the evidence, he and his fellow workman, Manley, went into the ditch because they had nothing else to do. They appear to have assumed that they must work, not thinking of the alternative of temporary idleness, and their mistake might be described as one of misjudgment, rather than that of misconduct. The decision of the question whether, on the uncontradicted evidence, it amounted to wilful misconduct, within the meaning of the statute, is not free from difficulty. However, the commission, which is a body of men in touch with such practical work, viewed it as wilful misconduct, and, this being true, we have concluded that in this case the lower court was right in taking the question up as one of fact, instead of disposing of it as a question of law on the prayer submitted for that purpose. We find that the court, in granting the prayers which it did grant, stated the principles of law governing the decision on the facts, at least as favorably to the claimant as she was entitled to have them stated; and there was, therefore, no reversible error in any rulings on the prayers.
The appellant excepted to the decision of the court below on the question of fact, and has contended that, under the provisions of the Workmen's Compensation Act (Code, art. 101, sec. 56), when questions of fact are decided by the court below, without a jury, the decision may be reviewed by this Court. But we do not so construe the statute. It provides that appeals shall lie "from the judgment of the Circuit Court of the County or the common law courts of Baltimore City to the Court of Appeals as in other civil cases." Appeals from common law courts in civil cases do not bring decisions of questions of fact before this Court for review, and ever since the enactment of the statute it has been the practice to confine the review to questions of law. And it seems unreasonable to suppose that the Legislature intended any such unusual proceeding on appeal, especially as it would involve, under the Workmen's Compensation Act, three successive decisions on questions of fact. *Page 78 
There is one question remaining to be discussed. It appears from the record that the case was tried below on the assumption of all parties that Harris was injured by the caving in of the ditch which was to be shored up. The prayers of the claimant as well as those of the employer and insurer so described the accident. In this Court attention is called to the fact that Manley distinctly stated, and stated more than once, that it was the pile of dirt which broke in on Harris, and that the side of the ditch did not cave in until the man was gotten out. And there is no evidence to the contrary. The appellant urges that shoring would have provided against caving in, only, and that the injury from the breaking in of the pile of dirt, which would have occurred irrespective of shoring, cannot be taken as the result of Harris' failure to wait for the shoring. From this it is argued that even if Harris should be found guilty of wilful misconduct in entering the ditch without the shoring, it would not be wilful misconduct which, under the statute, section 46, would prevent compensation, for it is only wilful misconduct which causes an injury that bars compensation. It is not stated anywhere in the record that the shoring contemplated would have protected against caving in only; we are asked to infer that. But we feel we should not be justified in inferring it, in view, especially, of the fact that the parties, the commission and the court below with the witnesses before them, were unaware of any reason for distinguishing between the side of the ditch and the adjacent pile of earth.
Judgment affirmed, with costs to the appellee. *Page 79